DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/17/2022 has been entered.  Claims 22-38 and 42-44 remain pending with claims 35-38 withdrawn as being non-elected. 
Claim Objections
Claims 22 and 42 are objected to because of the following informalities:  the limitation “the first outer peripheral edge” in Line 9-10 and “the first outer peripheral portion” in Lines 10-11 of claim 22 should be amended to “the first outer peripheral edge portion” for consistency.  Re. Cl. 42, the limitation “the second alignment portion a through opening” in Line 12 is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24, 29, 31, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger US 4045070 (hereinafter Geisinger) in view of Zaitz US 2015/0360651 (hereinafter Zaitz).

    PNG
    media_image1.png
    727
    669
    media_image1.png
    Greyscale

Re. Cl. 22, Geisinger discloses: A syringe body holder (18, Fig. 1) comprising: a handle (22, Fig. 1) configured to be hung on a support (see Fig. 1, by hanging 22 onto a hook for example); a body (20, Fig. 1) connected to the handle and having a central opening for receiving a barrel of a syringe body (see Fig. 1, in the same manner as shown supporting 10), the body having an upper frustoconical wall portion (26, Fig. 3) and a lower annular wall portion (24, Fig. 3) for receiving the syringe body barrel therethrough (see Fig. 1), the body configured to keep the syringe body upright with the handle hung on the support (see Fig. 1).  
Re. Cl. 29, Geisinger discloses: the body includes at least one flat flange (38, Fig. 4) extending radially outward from the upper frustoconical wall portion (see Fig. 4-5, the portion 38 extends radially outward from the portion 26) and the handle includes an end portion connected to the at least one flat flange and extending away from the at least one flat flange generally normal to the at least one flat flange (see Fig. 1-2 and 5, the end of 22 attached to 36 enables bending so that the handle extends normal to the flange 38).
Re. Cl. 31, Geisinger discloses: the syringe body further comprising a lid movable between a closed position wherein the lid covers Page 3 of 7RESPONSE dated July 26, 2022 Attorney Docket 9262-152898-US an opening of the syringe body and an open position wherein the lid is spaced from the opening of the syringe body (see Fig. 1, the holder is capable of supporting a syringe body with an openable lid as claimed in the intended use language). 
Re. Cl. 42, Geisinger discloses: A syringe body holder (18, Fig. 1) comprising: a handle (22, Fig. 1) configured to be hung on a support (see Fig. 1, by hanging 22 onto a hook for example); a body (20, Fig. 1) connected to the handle and having a central opening for receiving a barrel of a syringe body (see Fig. 1, in the same manner as shown supporting 10), the body having an upper frustoconical wall portion (26, Fig. 3) and a lower annular wall portion (24, Fig. 3) for receiving the syringe body barrel therethrough (see Fig. 1), the body configured to keep the syringe body upright with the handle hung on the support (see Fig. 1)..
Re. Cls. 22-24, 42, and 44 Geisinger does not disclose an alignment portion extending laterally from a first outer peripheral edge portion of the upper frustoconical wall portion and located above the lower annular wall portion, the alignment portion forming a pocket that extends laterally from the first outer peripheral edge to a second outer peripheral portion laterally beyond the first outer peripheral portion for receiving a projection of the syringe body to inhibit the syringe body from rotating within the central opening of the body (Cl. 22), the pocket includes a first side wall and a second side wall connected by a floor, the floor supporting the projection of the syringe body and the first and second side walls inhibiting substantial rotation of the syringe body (Cl. 23), a second alignment portion for receiving a second projection of the syringe body (Cl. 24), a first alignment portion extending laterally from a portion of the upper frustoconical wall portion and located above the lower annular wall portion, the alignment portion forming a pocket for receiving a projection of the syringe body to inhibit the syringe body from rotating within the central opening of the body; and a second alignment portion for receiving a second projection of the syringe body, the second alignment portion a through opening on a side of the body sized to receive the second projection of the syringe body (Cl. 42) or third and fourth alignment portions for receiving third and fourth projections of the syringe body, the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions (Cl. 44). Zaitz discloses a holder assembly (Fig. 1) which includes a body (11, Fig. 1) which receives an insert (12, Fig. 1) in a rotationally fixed manner.  Re. Cl. 22, Zaitz discloses an alignment portion (36, Fig. 4) extending laterally from a first outer peripheral edge portion (see annotated figure 4) of the upper frustoconical wall portion (27, Fig. 4) and located above the lower annular wall portion (29, Fig. 4), the alignment portion forming a pocket that extends laterally from the first outer peripheral edge to a second outer peripheral portion laterally beyond the first outer peripheral portion (see annotated figure 4) for receiving a projection of the insert to inhibit the syringe body from rotating within the central opening of the body (see Fig. 1-4, pockets created by 36 receive projections 35, to prevent rotation as discussed in Paragraph 0014, Lines 17-19). Re. Cl. 23, Zaitz discloses the pocket includes a first side wall and a second side wall connected by a floor, the floor supporting the projection of the syringe body and the first and second side walls inhibiting substantial rotation of the syringe body (see Fig. 4, the member 36 is substantially rectangular and matches with 35, thus functioning as claimed).  Re. Cl. 24, Zaitz discloses a second alignment portion for receiving a second projection of the syringe body (see multiple 35 and 36 as shown in Fig. 1-4).  Re. Cl. 42, Zaitz discloses a first alignment portion (36, Fig. 4) extending laterally from a portion of the upper frustoconical wall portion (27, Fig. 4) and located above the lower annular wall portion (29, Fig. 4), the alignment portion forming a pocket for receiving a projection of the insert to inhibit the syringe body from rotating within the central opening of the body (see Fig. 1-4, pockets created by 36 receive projections 35, to prevent rotation as discussed in Paragraph 0014, Lines 17-19); a second alignment portion (see annotated figure 4) for receiving a second projection of the syringe body (see Fig. 1-4, pockets created by 36 receive projections 35, to prevent rotation as discussed in Paragraph 0014, Lines 17-19), the second alignment portion a through opening on a side of the body sized to receive the second projection of the syringe body (see Fig. 4, the opening 36 are through openings since they extend laterally through portion 28 and have open ends).  Re. Cl. 44, Zaitz discloses third and fourth alignment portions for receiving third and fourth projections of the syringe body (see annotated figure 4), the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions (see annotated figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geisinger device to include the mating protrusions and recesses in Zaitz since Zaitz states that such a modification prevents relative rotation between the parts (Paragraph 0014, Lines 17-19). 
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger in view of Zaitz as applied to claims 22-24, 29, 31, 42 and 44 above, and further in view of Marchand US 2014/0223785 (hereinafter Marchand).
Re. Cls. 25-28 and 36-37, Geisinger discloses the central opening of the body extends along a central, longitudinal axis (see Fig. 1, the opening which receives 10 is about a vertical axis extending through the center of 10) but the combination of Geisinger in view of Zaitz does not disclose the second alignment portion is a through opening on a side of the body sized to receive the second projection of the syringe body (Cl. 25), the through opening has a first portion in the upper frustoconical wall portion and a second portion in the lower annular wall portion (Cl. 26), third and fourth alignment portions for receiving third and fourth projections of the syringe body, the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions (Cl. 27), the body includes a second alignment portion including at least one through opening extending laterally through a side wall of the body sized to receive a second projection of the syringe body (Cl. 28), the body includes a second alignment portion including at least one through opening extending laterally through a wall of the body sized to receive a second projection of the syringe body (Cl. 36) or the projection is an upper projection extending from the collar of the syringe (Cl. 37). Marchand discloses a rotational locking assembly (Fig. 1) between a holder (24) and an insert (30, Fig. 1) which includes a second alignment portion (26, Fig. 1) for receiving a second projection (83, Fig. 5).  Re. Cl. 25, Marchand discloses the second alignment portion is a through opening (see Fig. 1, the slots 26 extend vertically through surface 25) on a side of the body sized to receive the second projection of the insert (Paragraph 0059, Lines 5-6).  Re. Cl. 26, Marchand discloses the through opening has a first portion in the upper frustoconical wall portion (24c, Fig. 1) and a second portion in the lower annular wall portion (25, Fig. 1).  Re. Cl. 28, Marchand discloses the body includes a second alignment portion (26, Fig. 1) including at least one through opening (see Fig. 1, the slots 26 extend vertically through surface 25) extending laterally through a side wall of the body sized to receive a second projection of the insert (see Fig. 1, the slots 26 extend laterally into wall 25).  Re. Cl. 36, Marchand disclose the body includes a second alignment portion (see 26 in 25, Fig. 1) including at least one through opening (see Fig. 1, the slots 26 extend vertically through surface 25) extending laterally through a wall of the body sized to receive a second projection of the syringe body (see Fig. 1, the slots 26 extend laterally into wall 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Geisinger in view of Zaitz device to include the other alignment portions of Marchand since Marchand states that such a modification constitutes anti-rotation securement between the parts (Paragraph 0068, Lines 15-17).  Such a modification would make a more secure connection which would spread potential rotation forces out amongst different parts of the device, thereby enabling the device to have a higher resistance to torsional forces.
Re. Cl. 27, it is the Examiner’s position that the combination of Geisinger, Zaitz and Marchand  would disclose third and fourth alignment portions for receiving third and fourth projections of the syringe body, the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions since as can be seen in both Zaitz and Marchand, they disclose alignment portions at various locations about the circumference of the device (e.g. in Zaitz see Figs. 1-4 which show both 36 and 36 spaced circumferentially and in Marchand, see Figs. 1-3, which have 83 and 26 circumferentially spaced; therefore employing the Geisinger device with these alignment portions would have alignment portions “adjacent” one another as claimed).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geisinger in view of Zaitz as applied to claims 22-24, 29, 31, 42 and 44 above, and further in view of Hidding US 2982434 (hereinafter Hidding).
Re. Cl. 30, Geisinger discloses the handle is elongated and includes a first end portion connected to the body and an opposite, second end portion connected to the body (see Fig. 1-4, the ends of handle 22 are connected to the body via 36 and 38).  Geisinger does not disclose that the first and second ends are configured to be releasably connected to the body.  Hidding discloses an alternate holder (Fig. 6) which includes a handle (10c, Fig. 6) that has two ends which are configured to be releasably connected to the body (see Fig. 6, releasably connected to 12c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zaitz handle to be releasably connected to the body as disclosed by Hidding to enable the user to replace a damaged or worn handle without having to replace the entire apparatus. 
Allowable Subject Matter
Claims 35-38 are allowable over the prior art of record.
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the prior art of record does not disclose the limitations now included in amended claim 22, the Examiner disagrees.  As set forth above, it is the Examiner’s position that the Zaitz reference meets the limitations of the pockets as shown in annotated figure 4.  Therefore, Applicant’s argument has been considered but is no persuasive.  
Applicant’s arguments with respect to claim(s) 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Zaitz discloses that the pockets (36) are through openings since they extend laterally through surface (28) as can be seen in Fig. 4.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayer US 4930532, McDaid US 5647520, and Michiwaki US 2016/0290384 disclose other known holders which are relevant to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632